UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4836



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GAESON LEE MURRAY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (CR-04-30016)


Submitted:   January 29, 2007          Decided:     February 21, 2007


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew W. Greene, SMITH & GREENE, PLLC, Fairfax, Virginia, for
Appellant. Jean Barrett Hudson, OFFICE OF THE UNITED STATES
ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gaeson Lee Murray was convicted by a jury of one count of

conspiracy to distribute and to possess with intent to distribute

fifty      grams    or   more   of   a   mixture   or   substance   containing    a

detectable amount of cocaine base and three counts of possession

with       intent   to   distribute      and   distribution   of    a   mixture   or

substance containing a detectable amount of cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), (b)(1)(C); 846

(2000).       Murray was sentenced by the district court to 240 months’

imprisonment. We find no error and affirm Murray’s convictions and

sentence.

               On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising the issue of whether the

evidence was sufficient to support Murray’s convictions.                    Murray

filed a pro se supplemental brief, expanding on his counsel’s

argument.*      The Government elected not to file a responsive brief.

               To determine if there was sufficient evidence to support

a conviction, we consider whether, taking the evidence in the light

most favorable to the Government, substantial evidence supports the



       *
      Murray also argues that the procedure by which the
Government’s 21 U.S.C. § 851(a)(1) (2000) notice was used for
enhancement purposes violated United States v. Booker, 543 U.S. 220
(2005). He appears to argue that Booker requires the jury rather
than the district court to make findings regarding the existence of
prior qualifying convictions for sentencing enhancement purposes.
This court, however, has consistently rejected this extension of
Booker.

                                         - 2 -
jury's verdict.     Glasser v. United States, 315 U.S. 60, 80 (1942).

We review both direct and circumstantial evidence, and permit the

“government the benefit of all reasonable inferences from the facts

proven to those sought to be established.”               United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). Witness credibility

is solely within the province of the jury, and this court will not

reassess the credibility of testimony.             See United States v.

Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

            To prove a violation of 21 U.S.C. § 841(a)(1), the

Government   must   establish    that    the   defendant:   (1)   knowingly;

(2) possessed the controlled substance; (3) with the intent to

distribute it; and, when charged, (4) distributed it.             See United

States v. Collazo, 732 F.2d 1200, 1205 (4th Cir. 1984).            Moreover,

to prove conspiracy to distribute and to possess with intent to

distribute a controlled substance, the Government must establish

that: (1) two or more persons agreed to distribute and to possess

with intent to distribute the substance; (2) the defendant knew of

the conspiracy; and (3) the defendant knowingly and voluntarily

became part of the conspiracy.          See United States v. Burgos, 94

F.3d 849, 857 (4th Cir. 1996) (en banc).              A defendant may be

convicted    of   conspiracy   without   knowing   all   the   conspiracy’s

details, so long as he joins the conspiracy understanding its

unlawful nature and willfully joins in the plan on at least one

occasion.    Id. at 858.   Construing the evidence admitted at trial


                                  - 3 -
in   the   light   most   favorable   to   the   Government,   we   find   it

sufficient to support the jury’s verdict.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    Accordingly, we affirm Murray’s convictions and sentence.

We deny counsel’s motion to withdraw.            This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.               If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move this

court for leave to withdraw from representation.         Counsel’s motion

must state that a copy thereof was served on the client.                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 4 -